DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 5-10-22 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-10-22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 12, the claim recites the reinforcement fibers in the molding compound can be 0%. However, claim 10 requires the molding compound to have a fiber content which is more than 0%.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (NPL “Design for Manufacturability of Printed Circuit Board”) in view of Usui (English abstract of JP61295347).
	Regarding claim 1, Jiang discloses a method for producing a component, comprising the acts of:
	Incorporating a molding compound into a tool for producing the component, wherein the molding compound comprises an artificial resin as a matrix and a filler material embedded in the matrix:
	Covering the molding compound with a copper layer;
	Compressing the molding compound by the tool and by the compressing forming the molding compound to a green product; 
	Wherein the copper layer is an electromagnetic shielding on the green product (see entire document).
	Jiang does not teach the step of providing the green product while disposed in the tool with a layer in a sub-region by incorporating a liquid material for producing the layer into the tool and applying the liquid material to the sub-region. However, Usui teaches a method of producing a strengthened composite material by compressing a fibre T between molding dies 1, 4 and casting a liquid metal material for producing a layer R1, R2 in a sub-region of the green product (see abstract and fig. 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang with the teaching of Usui since Usui teaches an alternative method for integrating the metal layer to the molding compound.
	Regarding claim 2, Jiang discloses wherein the metallic material is pure metal.
	Regarding claim 5, Jiang discloses wherein the layer is formed exclusively from the metallic material.
	Regarding claim 6, Usui teaches wherein the liquid material is incorporated into the tool through an infeed duct 10 of the tool and wherein the infeed duct is heated to a temperature which is higher than 200 degrees Celsius (inherent in order to melt the metal).
	Regarding claim 7, Usui does not teach wherein the liquid material is incorporated into the tool at a pressure which is in a range from 150 bar inclusive to 1500 bar inclusive. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pressure of the mold within the claimed range depending on the thickness of the molding compound and the desired thickness of the metal layer.
	Regarding claim 8, Jiang discloses wherein the artificial resin is a thermosetting artificial resin.
	Regarding claim 10, Jiang discloses wherein the filler material includes reinforcement fibers.
	Regarding claim 11, Jiang discloses wherein the reinforcement fibers are glass fibers.
	Regarding claim 12, Jiang does not positively teach wherein a proportion of the reinforcement fibers in the molding compound is in a range from 0% inclusive to 40% inclusive. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of the reinforcement fibers in the molding compound in order to optimize the mechanical properties of the green product. 
Claim(s) 3, 13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Usui as applied to claim 1 above, and further in view of Andre et al. (CN106170385).
	Regarding claim 3, Jiang does not teach wherein the pure metal is pure tin. However, Andre et al. teaches a semi-finished product made from composite material, comprising a thermoplastic or thermosetting matrix and reinforcing fillers. The semi-finished product comprises an electromagnetic shielding film positioned in the thickness of the semi-finished product (see abstract), wherein the electromagnetic shielding film is a tin film (see claim 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang with the teaching of Andre et al. since Andre et al. teaches that tin is a known electromagnetic shielding material in the art.
	Regarding claim 13, Andre et al. teaches wherein the filler material includes a mineral filler material (para 35-39). 
	Regarding claim 15, Andre et al. does not teach wherein a proportion of the mineral filler matinal in the molding compound is in a range from 15% inclusive to 45% inclusive. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the percentage of the mineral filler material in the molding compound in order to optimize the mechanical properties of the green product.
	Regarding claim 17, Andre et al. teaches wherein the compressing is performed at a pressure prevailing in the tool and acting on the molding compound which is in a range from 70 bar inclusive to 160 bar inclusive (para 65).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Usui as applied to claim 1 above, and further in view of Yonemochi et al. (English abstract of JP2013209510).
	Regarding claim 9, Jiang does not teach wherein the artificial resin is an unsaturated polyester resin. However, Yonemochi et al. teaches a fiber-reinforced resin molding coating composition containing unsaturated polyester (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select unsaturated polyester resin as the thermosetting artificial resin in the method of Jiang since Yonemochi et al. teaches that unsaturated polyester resin is known for producing fiber-reinforced resin molding.
Claim(s) 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Usui as applied to claim 1 above, and further in view of Eschl et al. (20170136714).
	Regarding claim 13-14, Jiang does not teach wherein the filler material includes a mineral filler material such as chalk and/or rock flour. However, Eschl et al. teaches a fiber reinforced component which use mineral fillers such as chalk or rock four as additive materials (see para 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use chalk and/or rock flour since Eschl et al. teaches that chalk or rock four are known mineral fillers in the art of fiber reinforced materials. 
	Regarding claim 16, Eschl et al. teaches wherein the compressing is performed at a temperature which is in a range from 100 degrees Celsius inclusive to 180 degrees Celsius inclusive (para 16, 23, 53, 57).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, the prior art does not teach wherein the metallic material is initially mixed with an auxiliary material which is dissimilar to the metallic material and wherein the auxiliary material evaporates from the metallic material during and/or after solidification of the liquid material in combination with the other features instantly claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742